

116 HR 4833 IH: Multigenerational Engagement Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4833IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Golden (for himself and Mr. Wright) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to establish a grant program for multigenerational
			 collaboration.
	
 1.Short titleThis Act may be cited as the Multigenerational Engagement Act of 2019. 2.Grant program for multigenerational collaborationSection 417 of the Older Americans Act of 1965 (42 U.S.C. 3032f) is amended—
 (1)by amending subsection (a) to read as follows:  (a)Grants and contractsThe Assistant Secretary shall award grants to, and enter into contracts with, eligible organizations to carry out projects—
 (1)to provide opportunities for older individuals to participate in multigenerational activities and civic engagement activities that contribute to the health and wellness of older individuals and individuals in younger generations by developing—
 (A)meaningful roles for participants; (B)reciprocity in relationship building;
 (C)reduced social isolation and improved participant social connectedness; (D)improved economic well-being for older individuals;
 (E)increased lifelong learning; or (F)support for family caregivers by—
 (i)providing support for older relative caregivers (as defined in section 372) raising children (such as kinship navigator programs); or
 (ii)involving volunteers who are older individuals who provide support and information to families who have a child with a disability or chronic illness, or other families in need of such family support;
 (2)to coordinate multigenerational activities and civic engagement activities, including multigenerational nutrition and meal service programs;
 (3)to promote volunteerism, including becoming a mentor to young people; and (4)to facilitate development of and participation in multigenerational activities and civic engagement activities.;
 (2)by amending subsection (b) to read as follows:  (b)Use of funds (1)In generalAn eligible organization shall use funds made available under a grant awarded, or a contract entered into, under this section to carry out a project described in subsection (a).
 (2)Provision of projects through granteesIn making grants under this section, the Assistant Secretary shall ensure that awards are made for the activities and projects described in each of paragraphs (1) and (2) of subsection (a).; 
 (3)in subsection (c)— (A)in the matter preceding paragraph (1), by inserting that serves individuals in younger generations and older individuals after to carry out a project;
 (B)in paragraph (1) by inserting , intent to carry out, or intent to partner with local organizations or multiservice organizations to carry out, after record of carrying out;
 (C)in paragraph (3) by striking ; and and inserting a semicolon; (D)in paragraph (4) by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (5)eligible organizations proposing multigenerational activity projects that utilize shared site programs, such as collocated child care and long-term care facilities.;
 (4)by amending subsection (e) to read as follows:  (e)Eligible organizationsOrganizations eligible to receive a grant or enter into a contract under subsection (a) shall—
 (1)be a State, an area agency on aging, or an organization that provides opportunities for older individuals to participate in activities described in such subsection; and
 (2)have the capacity to conduct the coordination, promotion, and facilitation described in such subsection through the use of multigenerational coordinators.; 
 (5)by striking subsection (g); (6)in subsection (h)(2)(B)(i) by striking individuals from the generations with older individuals and inserting older individuals;
 (7)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; and (8)by inserting after subsection (a) the following:
				
 (b)Grant periodEach grant awarded or contract made under subsection (a) shall be to carry out projects for a period of not less than 36 months..
			